            Case 18-26452         Doc 35      Filed 05/16/19 Entered 05/16/19 10:29:08                    Desc Main
                                                 Document Page 1 of 1


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
In re: Alexis D Hill                                             )       Case no. 18-26452
                                                                 )
                                                                         Chapter 13
                                                                 )
                                               Debtor
                                                                 )       Judge: Janet S. Baer
                                                                 )
                               NOTICE OF MOTION AND CERTIFICATE OF SERVICE

        Alexis D Hill                          David Cutler                                  Navient CFC
        5685 Tiburon Ct #D                     4131 Main St                                  c/o Navient Solutions, LLC
        Hanover Park, IL 60133                 Skokie,IL 60076                               PO BOX 9640
                                                                                             Wilkes-Barre, PA 18773-9640



     Please take notice that on Friday, June 28, 2019 at 9:15 am, a representative of this office shall appear before the
     Honorable Judge Janet S. Baer at the Kane County Courthouse, 100 S 3rd Street, Courtroom 240, Geneva, IL 60134
     and present the motion set forth below.

     I certify that this office caused a copy of this notice to be delivered to the above listed debtor and creditor by depositing
     it in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF
     system on Thursday, May 16, 2019.                                         /s/ Benjamin Ruggles

                                                                             For: Glenn Stearns, Trustee




                                               OBJECTION TO CLAIM # 10

Now comes Glenn Stearns, Chapter 13 Trustee, and requests disallowance of the above referenced claim pursuant to 11
U.S.C. Section 502(b) and in support thereof, states the following:
   1.     On September 19, 2018 the Debtor filed a petition under Chapter 13.
   2.     The bar date for non-governmental creditors to file claims was 11/28/2018.
   3.     NAVIENT SOLUTIONS INC filed a claim on December 06, 2018 (# 10 on PACER) in the amount of $7,523.34;
          the claim was filed after the claims bar date.
   4.     Pursuant to §502(b)(9) if an objection is made to a claim that was filed after the applicable bar date it must be
          disallowed as not timely filed.


WHEREFORE, the Trustee prays that said late filed claim of Navient Solutions Inc be disallowed, and for such other and
further relief as this court deems proper.
                                                                   Respectfully Submitted;


                                                                         /s/ Carolyn A. Suzzi
Glenn Stearns, Chapter 13 Trustee                                       For: Glenn Stearns, Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
Ph: (630) 981-3888
